Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 10, 2022

                                     No. 04-22-00152-CV

                          IN THE INTEREST OF Q.M.C., A Child,

                  From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2021PA00761
                     Honorable Charles E. Montemayor, Judge Presiding


                                        ORDER
       This is an accelerated appeal of an order terminating appellant’s parental rights which
must be disposed of by this court within 180 days of the date the notice of appeal is filed. TEX.
R. JUD. ADMIN. 6.2. After receiving a twenty-day extension of time, appellant’s brief was due on
May 9, 2022. On that day, appellant filed a second motion requesting a ten-day extension of
time. After consideration, we grant the motion and order appellant to file her brief by May 19,
2022.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of May, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court